BUSSEY, Judge,
dissenting:
This opinion confuses a challenge to the sufficiency of the evidence taken at a preliminary hearing on a motion to quash with a demurrer to the indictment or information. While a demurrer challenging the sufficiency of an indictment or information, if sustained without a direction to amend said information or resubmit the case to the grand jury, becomes final and bars the filing of a new indictment or information, the appeal taken from the demurrer is taken on a reserved question of law. Whereas the order of the court sustaining a motion to quash an indictment or information based on the sufficiency of the evidence taken at the preliminary hearing does not bar the refiling of an information, and this may be appealed under the express provisions of § 1053. A failure to appeal does not preclude the refiling of a new information. The petitioner’s application for an order prohibiting further proceedings in the District Court, Oklahoma County, should be denied.